Citation Nr: 1529445	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  10-27 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to compensation for prostate cancer under the provisions of 38 U.S.C.A. § 1151.

2.  Entitlement to compensation for Peyronie's disease/erectile dysfunction under the provisions of 38 U.S.C.A. § 1151.

3.  Entitlement to compensation for urinary incontinence under the provisions of 38 U.S.C.A. § 1151.

4.  Entitlement to an effective date prior to February 29, 2008, for service connection for an acquired psychiatric disability, to include depression.

5.  Entitlement to an initial rating for an acquired psychiatric disability, to include depression, in excess of 30 percent for the beginning February 29, 2008, until May 15, 2013, and in excess of 70 percent for the period beginning May 15, 2013.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION


The Veteran had active service from September 1953 to August 1954 and from March 1955 to November 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008, November 2013, and March 2015 decisions by the Department of Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas.  

In October 2010, the Veteran testified during a personal hearing over which the undersigned presided while at the RO.  A transcript of the hearing is of record.  

The issues related to the Veteran's entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 were previously before the Board in January 2011 and August 2012, when they were remanded for additional development.  In March 2013, the Board issued a decision that, inter alia, denied those claims.  This decision was vacated and remanded in an October 31, 2014, Memorandum Decision of the United States Court of Appeals for Veterans Claims (Court).  These issues are now returned to the Board for further appellate review.

The issues regarding an earlier effective date for service connection for an acquired psychiatric disability, a higher initial disability rating for the service-connected acquired psychiatric disability, a TDIU were adjudicated by the RO in November 2013 and March 2015.  The Veteran expressed disagreement with the respective decisions but a Statement of the Case has not been provided following receipt of the notice of disagreement.  Therefore, as will be discussed below, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Compensation Under the Provisions of 38 U.S.C.A. § 1151

The October 2014 Court decision found that the Board failed to provide adequate reasons and bases for its decision.  In the case at bar, the Veteran contends that he has developed several disabilities as a result of VA treatment, to specifically include testosterone replacement therapy from VA.  He argues that VA failed to adequately monitor his prostate-specific antigen (PSA) levels during this therapy in that there was a 30 month period between tests, and the result was that he developed prostate cancer.  The Veteran argues that his Peyronie's disease/erectile dysfunction and urinary incontinence are the result of either his prostate cancer or the treatment he received for this disease, having highlighted the following VA treatment records.  

Records from January 2002 show that the Veteran had benign prostatic hypertrophy symptoms along with hypertension.  He was also found to have low testosterone the previous year. 

VA treatment notes from April 2002 state that the Veteran had recently undergone treatment for benign prostatic hypertrophy, which had improved on medication.  The assessments included hypogonadism, with low testosterone that had been checked in October 2000.  The examiner stated that treatment would be needed for this, but that prostate cancer first needed to be ruled out.  A recent PSA was 2.6.  

VA treatment records from July 2002 include the notes of a genitourinary consultation which state that the Veteran had been referred regarding starting on testosterone replacement therapy.  He had a normal PSA, which had been no higher than 3.8 since 1998.  On examination the prostate was small with no nodule.  The diagnosis was small testes and normal prostate, with a normal PSA.  The record states that the PSA should be checked every six months.   

Additional July 2002 records include a diagnosis of hypergonadism, which was likely primarily due to testicular failure.  The Veteran wished to be started on testosterone treatment.  The examiner stated that the Veteran was to be started on a low-dose testosterone patch.  This record indicates that the Veteran was advised of possible side effects including prostate cancer.  He indicated he was aware of the side effects and would like to start the testosterone.  

A comment dated April 2004 notes that the Veteran was on androgen replacement therapy which raised his risk of aggressive prostate cancer.  His PSA was 7.9, which was higher than the reference range of zero to four.  Another April 2004 note shows that PSA testing needed to be done every six months due to the risk of prostate cancer.  

Laboratory results indicate that the Veteran's PSA was 5.0 in August 2004.  

November 2004 records note that the Veteran had an elevated PSA.  He also complained of curvature in his penis, although he did not have a problem achieving erection.  His PSA was 4.4.  

December 2004 records note that the Veteran had a urology consultation for his elevated PSA and bending of the penis.  The Veteran informed the examiner that the curvature of the erection was becoming less of a problem for him and he did not wish to pursue any treatment at that time.  He had ceased using the testosterone supplements, and his PSA levels were falling.  A review of his PSA values showed a decreasing trend from earlier in the year.  This corresponded with the cessation of testosterone supplementation.  The examiner discussed the significance of testosterone supplementation and its relationship to PSA with the Veteran.  A prostate examination did not reveal a definite nodule.  

Laboratory results indicate that the Veteran's PSA was 3.8 in February 2005 and 4.0 in April 2005.  These were both considered to be within the range of normal.  

However, the Veteran's PSA was tested in early September 2005 and found to be 4.9.  The test was repeated several days later and found to be 5.1.  Consequently, he was scheduled for a biopsy in September 2005, which confirmed the presence of adenocarcinoma.  

Private medical records dating from September 2005 to December 2005 show that the Veteran received radiation therapy for his prostate cancer at a private hospital. 

Nursing notes from May 2006 that say the Veteran realized that his PSA should have been monitored during testosterone treatment in light of his subsequent diagnosis of prostate cancer.

Subsequent records includes a November 2007 note that shows the Veteran reported that he was at times incontinent and had increased urgency with urination.  

A September 2008 urology consultation notes that the Veteran had a past history of hypogonadism, testosterone treatment, variable PSA, and eventual diagnosis of prostate cancer after the PSA fell back to a normal baseline from 1999 to 2005 and then rose out of proportion in the short six months before biopsy confirmed prostate carcinoma.  He had since undergone radiation therapy with good response and his PSA had fallen to the 0.5 range, where they had remained.  The Veteran's main urologic complaint at present was his Peyronie's, which the examiner said dated on the charts back to 1999 and 2000 long before therapy was instituted for hypogonadism or prostate tumor.  The other complaint was urinary frequency, which could well be from advancing age, mild prostatic hypertrophy, and perhaps radiation changes secondary to the radiotherapy.  These variables were discussed with the Veteran, who blamed having the prostate tumor on the testosterone replacement.  The examiner stated that he informed the Veteran that there was no direct cause and effect, although testosterone supplementation could accelerate the diagnosis of a prostate tumor.  

Basically, the record confirms that the Veteran underwent testosterone therapy through the VA.  Approximately three years after the start of this therapy and six months after it had ended, he was discovered to have prostate cancer.  The Veteran asserts that the testosterone therapy, unmonitored by sufficient PSA testing, led to his disabilities.  

The Board denied the Veteran's claim in the March 2013 decision in part due to the opinion provided in an April 2011 examination and October 2012 addendum.  

The Veteran was afforded a VA examination in April 2011.  The examiner reviewed the Veteran's records and quotes from them extensively in the examination report.  The Veteran voiced his concern that he had been given his testosterone treatment for 30 months without testing his PSA.  The diagnosis and subsequent radiation treatment for prostate cancer in 2005 was noted, and the cancer was further noted to be in remission.  The Veteran currently had urinary symptoms including urgency, problems starting and maintaining the stream, straining, frequency, nocturia, and urinary incontinence with intermittent use of appliance.  He also had erectile dysfunction, which was said to be most likely due to the radiation therapy for the prostate cancer.  The diagnoses were prostate adenocarcinoma with no evidence of current disease; Peyronie's disease, remote, not currently evident on examination; erectile dysfunction; and intermittent urinary incontinence.  

In May 2011, the April 2011 examiner noted that the entire claims file had been reviewed as well as the computerized medical records.  It was the opinion of the examiner that the Veteran's prostate cancer was not caused by or the result of the testosterone replacement therapy, and he was not improperly treated by the VA medical staff.  Furthermore, the Veteran's Peyronie's disease and erectile dysfunction were not caused by or the result of his prostate cancer treatment and this was no additional disability caused by improper care or negligent treatment on the part of VA caregivers.  It was also the examiner's opinion that the Veteran's urinary incontinence disorder was not caused by or a result of delayed testing such as PSA testing or improper treatment in light of the testosterone therapy.  The examiner further opined that there was no additional disability shown and there was no additional disability that would be the result of or caused by the lack of proper care or negligent treatment on the part of VA caregivers.  There was no additional disability due to events not reasonably foreseen.  The examiner noted that he had consulted with several other physicians to formulate his opinions, including a Board certified urologist and an oncologist.  Pertinent literature regarding testosterone therapy and prostate cancer had also been reviewed, and sections stating that there was no relationship between testosterone therapy and prostate cancer were quoted.  The conclusion was that there was no clear relationship between testosterone replacement therapy and the development of prostate cancer in the studies.  Copies of several medical studies that concluded there was no relationship between testosterone therapy and prostate cancer were added to the claims file.  

The Veteran had also submitted a medication guide for a brand of testosterone gel.  Possible side effects included a "possible increased risk of prostate cancer".  An additional medication guide from the Food and Drug Administration (FDA) also states that patients treated with androgens may be at increased risk for prostate cancer.  It added that evaluation of the patient for prostate cancer prior to initiating and during treatment with androgens was appropriate.  It further noted that increases in serum PSA from baseline values were seen in approximately 18 percent of individuals who used the medication, which usually occurred during the first year.  

Therefore, an addendum opinion was obtained.  The claims file was returned to the April 2011 examiner in October 2012 for review in order to prepare an additional opinion that specifically addressed the medication guides submitted by the Veteran, as well as his contentions regarding any delay in PSA testing.  After a new review of the claims file as well as the previous examination report, the examiner opined that the Veteran's prostate cancer, Peyronie's disease/erectile dysfunction, and urinary incontinence were not the result of delayed PSA testing or improper treatment in light of the usage of testosterone replacement therapy.  The examiner stated that the FDA statement that androgens may increase risk for prostate cancer was not true, and added that the key word is "may".  The FDA statement was further noted to predate the medical studies cited in the May 2011 opinion, the most recent of which was completed in 2010, and were the most current credible medical evidence available.  The examiner said that the FDA is notoriously slow to change their guide statements, and described the statement as boilerplate designed to absolve the pharmaceutical company from all responsibility.  The examiner concluded that there was no additional disability due to the VA treatment.  The Board adopted the findings of the examination, and denied the claim.  

However, the Court's Memorandum Decision stated that the Board made no adequacy determination at all, and only recounted the substance of the reports and failed to consider the whether they met the legal standards for adequacy.  The Board was instructed to "expressly determine whether the October 2012 addendum substantially complied with the August 2012 remand and must specifically address the adequacy of the April 2011 and October 2012 VA examination reports"  Decision at 6.  Moreover, the decision provided that "[i]f the Board finds either examination lacking in any respect, it should seek clarification from the examiner or order a new examination altogether."

Upon careful consideration, the Board finds that the October 2012 addendum did not substantially comply with the Board's August 2012 remand decision.  Specifically, that remand directed that the examiner specifically address the treatment records discussed above; the FDA guide; and the seeming lack of PSA testing.  However, the addendum failed to specifically address the treatment records.  Moreover, while it mentioned the issue of PSA testing, it did not discuss the testing in regards to the level of care received by the Veteran.  Therefore, the Board is ordering a new examination conducted by a VA oncologist or urologist; the Board notes that the prior examination and addendum was done by an obstetrician-gynecologist.  

Earlier Effective Date for Service Connection for Acquired Psychiatric
Disability, Higher Disability Rating for Acquired Psychiatric Disability, and TDIU

As indicated above, in November 2014, the Veteran expressed timely disagreement with RO's November 2013 rating decision, objecting to the assigned effective date and disability ratings.  Then, in March 2015, the Veteran expressed time disagreement with the RO's March 2015 rating decision denying the Veteran a TDIU.  The RO has yet to issue a Statement of the Case in response to the Veteran's notices of disagreement.  Such development is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).

Additional Development

Finally, as this matter is being remanded for the reasons set forth above, any additional VA and private treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The agency of original jurisdiction shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him for his claimed disabilities.  This shall specifically include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

2.  The agency of original jurisdiction shall provide the Veteran's claims file to a VA oncologist or urologist, not associated, or employed, with the Robert J. Dole VA Medical Center.  The claims file, to include a copy of this Remand, should be reviewed by the VA examiner, noting this review in the provided report.  The examiner should record the history of the Veteran's prostate cancer, Peyronie's disease/erectile dysfunction and urinary incontinence.  Thereafter, the VA examiner should specifically address the following:

(a)  Does the Veteran at least as likely as not have additional disability, to include (ii) prostate cancer, (iii) Peyronie's disease/erectile dysfunction and/or (iv) urinary incontinence disorder, resulting from any delayed testing (i.e., PSA testing) or improper treatment, in light of the Veteran's usage of testosterone replacement therapies?  

(b)  If additional disability is shown, was such additional disability the result of, or caused by, a lack of proper care or negligent treatment on the part of VA caregivers?  In other words, did any action or inaction by VA caregivers cause additional disability or constitute carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault?  If so, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider?

(c)  If additional disability is shown, was the cause of the additional disability(ies) an event not reasonable foreseeable?  [Note:  The event need not be unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.]

The examiner must specifically address the aforementioned VA treatment records and FDA guide, noting androgens may increase the risk for prostate cancer, and the seeming lack of PSA testing in regards to the Veteran's level of care in relation to the following questions.  

In doing so, the examiner must acknowledge the Veteran's statements as to the onset and continuity of symptomatology.  Medical reasons must be provided for rejecting the Veteran's lay statements and the documents provided by the Veteran related to androgens use and the risk of prostate cancer.

The examiner must provide clear and complete medical reasoning and rationale (i.e. a discussion of the facts and the medical principles involved) for all requested opinions and findings, in a legible report.  

3.  The Veteran must be provided a Statement of the Case on the issues of an earlier effective date for service connection for an acquired psychiatric disability, a higher initial disability rating for the service-connected acquired psychiatric disability, and a TDIU.  

The issues should then be returned to the Board after issuance of the Statement of the Case only if the Veteran files a timely substantive appeal.  The Veteran must be informed that the submission of a substantive appeal as to the issue has not been accomplished, and he must be specifically advised as to the length of time he has to submit a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

4.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




